       Case: 5:18-cv-01969-JRA Doc #: 28 Filed: 04/01/19 1 of 2. PageID #: 229



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

 Ned Spragling, II                              )     CASE NO.: 5:18-CV-1969
                                                )
         Plaintiff/Appellant,                   )     JUDGE JOHN R. ADAMS
 vs.                                            )
                                                )     PLAINTIFF’S NOTICE OF APPEAL
 Akron Public Schools, et al.,                  )
                                                )
         Defendants/Appellees.                  )
                                                )
                                                )

        Now comes Plaintiff, by and through counsel, and hereby appeals to the United States Sixth

Circuit Court of Appeals from the Judgment Entry (Doc 27) and Order and Decision (Doc 26),

both filed in this case on March 19, 2019.

Respectfully submitted,

 /s/ Sara Gedeon
 David B. Malik (0023763)
 Sara Gedeon (0085759)
 Malik Law
 8437 Mayfield Road, Suite 101
 Chesterland, Ohio 44026
 440-729-8260
 dbm50@sbcglobal.net
 sgedeon1021@gmail.com

 /s/ Konrad Kircher
 Konrad Kircher (0059249)
 Rittgers & Rittgers
 12 East Warren Street
 Lebanon, OH 45036
 513-932-2115
 Fax: 513-934-2201
 Email: konrad@rittgers.com
 Attorneys for Plaintiff/Appellant
      Case: 5:18-cv-01969-JRA Doc #: 28 Filed: 04/01/19 2 of 2. PageID #: 230



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of April, 2019, a copy of the foregoing Notice of Appeal

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system. Additionally,

the foregoing was served by USPS mail on:

       Laura Lynn Cross W101342
       c/o Ohio Reformatory for Women
       1479 Collins Avenue
       Marysville, Ohio 43040
       Defendant

/s/ Konrad Kircher
Konrad Kircher (0059249)




                                                  2
